DETAILED ACTION
This Office Action is in response to the communication filed on 10/18/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
As per instant Amendment, submitted on 10/18/2021, claims 1, 9, and 13, have been amended, and claims 22 and 23 have been newly added.
Claims 1-23 have been examined and are pending; claims 1, 9 and 13 are independent claims.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 10/18/2021 has been entered.
Response to Arguments
Applicants’ arguments in the instant Amendment, filed on 10/18/2021, with respect to the prior-art rejections to claims 1-20, and limitations listed below, have been fully considered but they are not persuasive.
Applicant’s arguments: As to independent claim 1, the Applicant submits that applied priror-art does not teach the claim limittaion. Specifically,    Conley does not teach limitation, receiving, by the destination device, via the secure session, an encrypted version of the data object from the source device. As described at, for example, paragraph [0043] of Applicant’s specification, performing the public key exchange via a separate communication channel that is independent of the channel used to transfer the data object can provide added protection against impostors attempting to obtain data object 120, as the impostor would also have to compromise the key-exchange channel. Conley does not teach or suggest these aspects of the claim.  Additionally, the Applicant submits that Conley does not teach or suggest that a secure session is created via the secondary channel (second communication channel as asserted by the Examiner), or that the secure session on the second communication channel is established using the first public key of the destination device and the second public key of the source device. Conley discloses that a connection on the secondary channel is made based on exchanged location information (Applicant Arguments/Remarks, 10/18/2019, pages 9-10).
The Examiner disagrees with the Applicants. The Examiner respectfully submits that Conley reference teaches the above addressed limitation. The claim limitation recites the scope of exchanging public key information, and scope of creating second secure session using the public key information. However, does not clarify as to (I) when and how the public key information is exchanged as initial public key(s) transferring step, and (II) when and how the public key information is exchanged as verification/matching step of public key(s), and (III) does not recites the claimed 
Conley teaches two devices exchange their public keys PK1 and PK2 via the secondary channel to create a secure connection between the devices over the secondary channel. Exchanging keys and verifying the keys for establishing encrypt the communication over second channel (Conley: pars 0036, 0040-0041; Fig 1, 7). Therefore, Conley teaches receiving, by the destination device, via the secure session, an encrypted version of the data object from the source device. 
Conley teaches two devices then exchange their public keys PK1 and PK2 via the secondary channel to create a secure connection between the devices over the secondary channel (Conley: pars 0036, 0040-0041; Fig 1, 7). Therefore, Conley teaches a secure session is created via the secondary channel, or that the secure session on the second communication channel is established using the first public key of the destination device and the second public key of the source device. 
Therefore, broadly interpreted, Coney teaches all the addressed claim limitations.
Applicant’s arguments: As to independent claims 9 and 13, the Applicant submits similar aurguments as to claim 1, and claims are patenable over the combination (Applicant Arguments/Remarks, 10/18/2019, page 10).
The Examiner disagrees with the Applicants. The Examiner respectfully submits that the claims 9 and 13 are rejected at least based on the reference applied to the claims and the rationale and response presented to the argument above for claim 1.

Double Patenting
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20, respectively, of U.S. Patent No. 10,462,109. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by the reference claims.
The scope of the instant independent claims 1, 9, and 13, are anticipated by the scope of the reference independent claims 1, 8, and 12, respectively.  The instant dependents claims are also anticipated by the scope of the reference dependent claims.

Per Applicant’s request, made on 07/07/2021 the rejections are hold abeyance until the addressed application considered for allowance over prior art.

Claim Objections
Claims 9 and 13 are objected to because of the following informalities:
As to claim 9, the claim cites the limitations in line 18 with an unnecessary “and” (emphasis added).
As to claim 13, the claim cites the limitations, “receiving, via a first communication channel, a message from a destination device requesting a data object,” in lines 4-5, without a punctuation mark, that is a semicolon (;) (emphasis added).
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Conley et al (“Conley,” US 2004/0215974, published on 10/28/2004), in view of Lynch (“Lynch,” US 2011/0225423, published on 09/15/2011).
As to claim 1, Conley teaches a method (Conley: pars 0021, 0032-0036, system and method for secure communication and data transmission using two channels), comprising:
transmitting, by a destination device and to one or more other devices, a message requesting a data object via a first communication channel (Conley: pars 0026, 0032-0036, 0040-0041, for data or file transmission, a first device [i.e. a destination device] connects to the second device using a primary channel, and then then sends a small amount of information, such as location of the first device, through the primary channel to the second device);
establishing, by the destination device, a second communication channel with a source device of the one or more other devices via a local network, wherein the second communication channel is different from the first communication channel Conley: pars 0036, 0040; Fig 1, a secondary channel [i.e. different from first channel] is created between two devices); and 
while the second communication channel persists (Conley: pars 0040-0041; Fig 1 the first and second devices then create a connection over the secondary channel, and proceed with the exchanging keys and verifying the keys for establishing encrypt the communication over second channel): 
 exchanging, by the destination device, a first public key of the destination device and a second public key of the source device with the source device via the first (Conley: pars 0036, 0038, 0040; Fig 1, 7, the first and second devices both exchange public security information over the primary channel. In response to receiving the commitment to the public key PK1 from the first device, the second device sends a commitment to the public key PK2 and location information over the primary channel to the first device);
creating by the destination device, via a secure session for exchanging data with the source device via the second communication channel, wherein the secure session is established using the first public key and the second public key (Conley: pars 0036, 0040-0041; Fig 1, 7, two devices then exchange their public keys PK1 and PK2 via the secondary channel to create a secure connection between the devices over the secondary channel); and
 receiving, by the destination device, via the secure session, an encrypted version of the data object from the source device (Conley: pars 0036, 0040-0041; Fig 1, 7, the first device resumes communication with the second device over the secondary link using a symmetric key [i.e. a session key] agreed upon during the key exchange protocol to encrypt the communication).
While Conley teaches creating secondary/security channel for secure encrypted communication between two devices and creating a symmetric key [i.e. session key], as addressed above (also see Conley: pars 0036, 0041), Conley does not discuss decrypting the encrypted communication/data. Thus, Conley does not explicitly teach the limitation decrypting, by the destination device, the received encrypted version of the data object using a session key generated during establishment of the secure session, as a whole. 
(Lynch: pars 0027, 0030, 0039, session key provides streaming encryption between the user device and the public cloud. The encrypted data is decrypted using the key [explicit teaching of decryption]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lynch with the method/system of Conley for the benefit of providing a user with a means for transmitting data from source to destination, in a cloud environment, using session key for encryption as well as for decryption, providing detail of technical solutions to the technical problems of managing access to data in a public cloud (Lynch: pars 0030, 0039, 0066).
As to claim 2, the combination of Conley and Lynch teaches the method of claim 1, 
Lynch further teaches wherein the data object corresponds to a key usable to decrypt an encrypted data bundle, wherein the encrypted data bundle is synchronized at a cloud-based service between the source device and the destination device (Lynch: pars 0030, 0039, session key provides streaming encryption between the user device and the public cloud).
As to claim 3, the combination of Conley and Lynch teaches the method of claim 2, 
(Lynch: pars 0030, 0039, session key provides streaming encryption between the user device and the public cloud).
As to claim 4, the combination of Conley and Lynch teaches the method of claim 1, 
Conley further teaches wherein the first communication channel provides authenticated communication between registered devices via a wide-area network and wherein the source device and the destination device are both registered devices (Conley: pars 0030-0031, the system uses the identification information and location information of the devices).
As to claim 5, the combination of Conley and Lynch teaches the method of claim 1, 
Conley further teaches wherein the local network comprises a Wi-Fi network (Conley: pars 0021, links may be accomplished by means of, for example, an 802.11 link [i.e. Wi-Fi]).
As to claim 6, the combination of Conley and Lynch teaches the method of claim 1, 
Conley further teaches wherein the local network comprises a Bluetooth communication channel (Conley: pars 0021, links may be accomplished by means of, for example, a Bluetooth link).
As to claim 7, the combination of Conley and Lynch teaches the method of claim 1, 
Conley further teaches further comprising: generating, by the destination device, a temporary public/private cryptographic key pair, wherein the first public key is the public key of the temporary public/private cryptographic key pair (Conley: pars 0039- 0042, both computers could generate key pairs and using public/private key pair of the first and second device to create secure communication to exchange secure data/information).
As to claim 8, the combination of Conley and Lynch teaches the method of claim 1, 
Conley further teaches wherein exchange the first public key and the second public key includes: receiving, by the destination device via the first communication channel, a key request message from the source device, the key request message including the second public key of the source device; and sending, by the destination device via the first communication channel, a key response message to the source device, the key response message including the first public key of the destination device (Conley: pars 0039- 0042, both computers could generate key pairs and using public/private key pair of the first and second device to create secure communication to exchange secure data/information).
As to claim 9, Conley teaches an electronic device comprising, a memory, a network interface to communicate via one or more networks including at least a local network; and one or more processors coupled to the network interface and the memory, the one or more processors being configured (Conley: pars 0021, 0024-0026, 0032-0036, system and method for secure communication and data transmission using two channels, where the devices use a processor, memory, and an interface) to:
transmit to one or more other devices, a message requesting a data object via a first communication channel (Conley: pars 0026, 0032-0036, 0040-0041, for data or file transmission, a first device [i.e. a destination device] connects to the second device using a primary channel, and then then sends a small amount of information, such as location of the first device, through the primary channel to the second device);
establish a second communication channel with a source device of the one or more other devices via the local network, wherein the second communication channel is independent of the first communication channel (Conley: pars 0036, 0040; Fig 1, a secondary channel [i.e. different from first channel] is created between two devices); and
while the second communication channel persists (Conley: pars 0040-0041; Fig 1 the first and second devices then create a connection over the secondary channel, and proceed with the exchanging keys and verifying the keys for establishing encrypt the communication over second channel): 
exchange with the source device a first public key of a destination device and a second public key of the source device via the first communication channel (Conley: pars 0036, 0040; Fig 1, 7, the first and second devices both exchange public security information over the primary channel. In response to receiving the commitment to the public key PK1 from the first device, the second device sends a commitment to the public key PK2 and location information over the primary channel to the first device);
create a secure session for exchanging data with the source device via the second communication channel, wherein the secure session is established using the first public key Conley: pars 0036, 0040-0041; Fig 1, 7, two devices then exchange their public keys PK1 and PK2 via the secondary channel to create a secure connection between the devices over the secondary channel); and
receive, via the secure session, an encrypted version of the data object from the source device (Conley: pars 0036, 0040-0041; Fig 1, 7, the first device resumes communication with the second device over the secondary link using a symmetric key [i.e. a session key] agreed upon during the key exchange protocol to encrypt the communication).
While Conley teaches creating secondary/security channel for secure encrypted communication between two devices and creating a symmetric key [i.e. session key], as addressed above (also see Conley: pars 0036, 0041), Conley does not discuss decrypting the encrypted communication/data. Thus, Conley does not explicitly teach the limitation decrypt the received encrypted version of the data objet using a session key generated during establishment of the secure session, as a whole. 
However, in an analogous art, Lynch teaches decrypt the received encrypted version of the data objet using a session key generated during establishment of the secure session (Lynch: pars 0027, 0030, 0039, session key provides streaming encryption between the user device and the public cloud. The encrypted data is decrypted using the key [explicit teaching of decryption]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lynch with the method/system of Conley for the benefit of providing a user with a means for transmitting (Lynch: pars 0030, 0039, 0066).
As to claim 10, the combination of Conley and Lynch teaches the electronic device of claim 9, 
Lynch further teaches wherein the data object corresponds to a key usable to decrypt an encrypted data bundle, wherein the encrypted data bundle is synchronized at a cloud-based service between the source device and the destination device (Lynch: pars 0030, 0039, session key provides streaming encryption between the user device and the public cloud).
As to claim 11, the combination of Conley and Lynch teaches the electronic device of claim 9, 
Conley further teaches wherein the first communication channel provides authenticated communication between registered devices via a wide-area network and wherein the source device and the destination device are both registered devices (Conley: pars 0030-0031, the system uses the identification information and location information of the devices).
As to claim 12, the combination of Conley and Lynch teaches the electronic device of claim 9, 
Conely further teaches wherein the one or more processors are further configured to generate a temporary public/private cryptographic key pair, wherein the first public key is the public key of the temporary public/private cryptographic key pair (Conley: pars 0039- 0042, both computers could generate temporary key pairs and using public/private key pair of the first and second device to create secure communication to exchange secure data/information).
As to claim 13, Conley teaches a non-transitory computer-readable storage medium having stored thereon program instructions that, when executed by one or more processors of a source device, cause the source device to perform operations (Conley: pars 0021, 0032-0036, system and method for secure communication and data transmission using two channels) comprising:
receiving, via a first communication channel, a message from a destination device requesting a data object (Conley: pars 0026, 0032-0036, 0040-0041, for data or file transmission, a first device [i.e. a destination device] connects to the second device using a primary channel, and then then sends a small amount of information, such as location of the first device, through the primary channel to the second device) [;]
establishing a second communication channel with the destination device via a local network, wherein the second communication channel is independent of the first communication channel (Conley: pars 0036, 0040; Fig 1, a secondary channel [i.e. different from first channel] is created between two devices); and
while the second communication channel persists (Conley: pars 0040-0041; Fig 1 the first and second devices then create a connection over the secondary channel, and proceed with the exchanging keys and verifying the keys for establishing encrypt the communication over second channel): 
exchanging, with the destination device, a first public key of the destination device and a second public key of the source device via the first communication channel (Conley: pars 0036, 0040; Fig 1, 7, the first and second devices both exchange public security information over the primary channel. In response to receiving the commitment to the public key PK1 from the first device, the second device sends a commitment to the public key PK2 and location information over the primary channel to the first device);
creating a secure session for exchanging data with the destination device via the second communication channel, wherein the secure session is established using the first public key and the second public key (Conley: pars 0036, 0040-0041; Fig 1, 7, two devices then exchange their public keys PK1 and PK2 via the secondary channel to create a secure connection between the devices over the secondary channel); and
sending, via the secure session, an encrypted version of the data object to the destination device, (Conley: pars 0036, 0040-0041; Fig 1, 7, the first device resumes communication with the second device over the secondary link using a symmetric key [i.e. a session key] agreed upon during the key exchange protocol to encrypt the communication).
While Conley teaches creating secondary/security channel for secure encrypted communication between two devices and creating a symmetric key [i.e. session key], as addressed above (also see Conley: pars 0036, 0041), Conley does not discuss decrypting the encrypted communication/data. Thus, Conley does not explicitly teach the limitation the encrypted version of the data object configured to be decrypted using a session key generated during establishment of the secure session, as a whole. 
However, in an analogous art, Lynch teaches the encrypted version of the data object configured to be decrypted using a session key generated during establishment of the secure session (Lynch: pars 0027, 0030, 0039, session key provides streaming encryption between the user device and the public cloud. The encrypted data is decrypted using the key [explicit teaching of decryption]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lynch with the method/system of Conley for the benefit of providing a user with a means for transmitting data from source to destination, in a cloud environment, using session key for encryption as well as for decryption, providing detail of technical solutions to the technical problems of managing access to data in a public cloud (Lynch: pars 0030, 0039, 0066).
As to claim 14, the combination of Conley and Lynch teaches the computer-readable storage medium of claim 13, 
Conley further teaches further comprising performing a secondary test to verify the authenticity of the destination device while the second communication channel persists and prior to exchanging the first and second public keys (Conley: pars 0030-0031, the system uses the identification information and location information of the devices to identify and verify the devices).
As to claim 15, the combination of Conley and Lynch teaches the computer-readable storage medium of claim 14, 
Conley further teaches wherein performing the secondary test includes communicating with a third device, other than the destination device, that is expected to be present when the source device is connected to the local network. (Conley: pars 0030-0031, the system uses the identification information and location information of the devices to identify and verify the devices).
As to claim 16, the combination of Conley and Lynch teaches the computer-readable storage medium of claim 15, 
Lynch further teaches wherein the third device is an accessory that is controllable by the source device (Lynch: pars 0027-0030, 0039, Fig 1, uses key service device implemented as a software client on the user device, a service provided by the enterprise [i.e. an accessory]).
As to claim 17, the combination of Conley and Lynch teaches the computer-readable storage medium of claim 13, 
Lynch further teaches wherein the data object corresponds to a key usable to decrypt an encrypted data bundle, wherein the encrypted data bundle is synchronized at a cloud-based service between the source device and the destination device (Lynch: pars 0030, 0039, session key provides streaming encryption between the user device and the public cloud).
As to claim 18, the combination of Conley and Lynch teaches the computer-readable storage medium of claim 17,  
Lynch further teaches wherein the cloud-based service also provides the first communication channel (Lynch: pars 0030, 0039, session key provides streaming encryption between the user device and the public cloud).
As to claim 19, the combination of Conley and Lynch teaches the computer-readable storage medium of claim 13,  
Conley further teaches wherein the first communication channel provides authenticated communication between registered devices via a wide-area network and (Conley: pars 0030-0031, the system uses the identification information and location information of the devices).
As to claim 20, the combination of Conley and Lynch teaches the computer-readable storage medium of claim 13,   
Conley further teaches wherein the local network comprises a Wi-Fi network or a Bluetooth communication channel (Conley: pars 0021, links may be accomplished by means of, for example, a Bluetooth link, an 802.11 link [i.e. Wi-Fi]).
As to claim 21, the combination of Conley and Lynch teaches the method according to claim 1, 
Conley further teaches wherein the first communication channel is a Wide Area Network (WAN) communication channel, and wherein the second communication channel is a Local Area Network (LAN) communication channel (Conley: pars 0021, links may be accomplished by means of various network, f, for example, Bluetooth, an 802.11 link wireless, direct connection, internet).
As to claim 22, the combination of Conley and Lynch teaches the method according to claim 1, 
Lynch further teaches wherein the data object is a cryptographic key (Lynch: 0039, 0042, pars a user key that is used for encrypting/decrypting [i.e. cryptographic key] is encrypted).
As to claim 23, the combination of Conley and Lynch teaches the method according to claim 1, 
(Conley: pars 0036, 0038, 0040; Fig 1, 7, the first and second devices both exchange public security information over the primary channel. In response to receiving the commitment to the public key PK1 from the first device, the second device sends a commitment to the public key PK2 and location information over the primary channel to the first device. Using the public key information creates a secure connection between the devices over the secondary channel).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jahangir Kabir whose telephone number is (571) 270-3355.  The examiner can normally be reached on 9:00- 5:00 Mon-Thu.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571) 270-5002.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-

/JAHANGIR KABIR/             Primary Examiner, Art Unit 2439